





EXHIBIT 10.3

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (the “Agreement”), effective as of
July 1st, 2008, is made and entered into by and between Myriad Entertainment and
Resorts, Inc. (“Myriad”), a Delaware corporation, and Robert M. Leahy
(“Executive”).

WHEREAS, on or about November 1, 2006, Myriad and Executive entered into that
certain Agreement, providing for the terms and conditions of Executive’s
employment by Myriad (the “2006 Agreement”); and

WHEREAS, Myriad and Executive wish to amendment certain provisions of the 2006
Agreement.

In consideration of the mutual promises contained herein, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Myriad and the Executive intend to be legally bound and agree as follows.

1.

Employment and Agreement Term.

Myriad will employ the Executive under the terms and conditions set forth in
this Agreement for an initial term beginning July 1st, 2008 (the “Effective
Date”) and ending on July 1st, 2011 (the “Initial Term”).  The Agreement shall
automatically renew for successive terms of one (1) year (each a “Renewal Term”)
unless notice not to renew is furnished by either party at least ninety (90)
days prior to expiration of the Initial Term or then current Renewal Term.  For
purposes hereof, the Initial Term and each Renewal Term are collectively
referred to as the “Term.”  Notwithstanding anything in this paragraph 1, the
Executive’s employment may be terminated at any time in accordance with
paragraph 10.

2.

Position.

During the Term, Executive shall serve as Myriad’s Executive Vice President of
Finance.  The parties acknowledge that Executive presently serves as Executive
Vice President of Finance during the Term and for so long as Executive is
willing to serve in such capacity.  In such capacity, Executive shall perform
such duties and responsibilities as are normally related to such position in
accordance with Myriad’s by-laws and applicable law, including those services
described below (“Services”), and Executive hereby agrees to use his best
efforts to provide the Services.   Executive shall comply with the statutes,
rules, regulations, and orders of any governmental or quasi-governmental
authority, which are applicable to the performance of the Services, and Myriad’s
rules, regulations, and practices as they may from time-to-time be adopted or
modified.

3.

Services.   

Executive shall have all of the responsibilities of a Executive Vice President
of Finance as imposed by Delaware or other applicable law, the certificate of
incorporation, as amended, and the by-laws, as amended, of Myriad.  These
responsibilities shall include, but shall not be limited to, the following.   




--------------------------------------------------------------------------------







3.1

Executive shall be employed as the Myriad’s Executive Vice President of Finance.

3.2

Executive shall report directly to Myriad’s Chief Financial Officer and Chief
Executive Officer and Chairman,  and shall give his best efforts to Myriad.

3.3

The Executive shall perform all the powers and duties of the office of the
Executive Vice President of Finance and in general have overall supervision of
the financial operations of the Corporation, including but not limited to the
following areas:

3.3.1

Stewardship - through protecting and preserving the assets of Myriad;
Accounting, control, risk management and asset preservation is the province of
the Executive. The Executive must ensure Myriad complies with financial
reporting and control requirements. 

3.3.2

Compliance – ensuring organizational compliance with the Sarbanes-Oxley Act and
with Generally Accepted Accounting Principles;

3.3.3

Operations – through balancing the capabilities, costs and service levels to
fulfill the Finance organization’s responsibilities.

3.3.4

Strategic support – through providing the financial leadership in determining
strategic business direction and align financial strategies of Myriad to ensure
that the CEO and the Board of Directors provide the best value to Myriad’s
shareholders.

3.4

Executive Vice President of Finance shall, when requested, counsel with and
advise the other officers of the Corporation and shall perform such other duties
as he may agree with the Chief Executive Officer or as the Board may from time
to time determine.  

4.

Executive’s Status.

4.1

Hours of Employment.  The Executive will be employed on a full-time basis and
shall devote such time, efforts, and energy to the performance of his duties
under this Agreement as is reasonable and necessary under the circumstances.  It
shall not be a violation of this agreement to engage in activities for, or
serve, such civic, community, charitable, educational, or religious
organizations as he may reasonably select, or (b) to serve on other corporate
boards of directors or the advisory boards of other businesses, so long as any
such engagement or service does not substantially interfere with the Executive’s
performance of his duties hereunder.

5.

Conflicts.

Executive represents that, to the best of his knowledge, Executive has no
outstanding agreement or obligation that is in conflict with any of his
obligations under the Agreement, and Executive agrees to use his best efforts to
avoid or minimize any such conflict.  Executive agrees not to enter into any
agreement or obligation that would create such a conflict, without the approval
of Myriad’s Chief Executive Officer.  Without limiting the generality of the
foregoing, Executive will not, during the Term, engage in any activity that
creates an actual




--------------------------------------------------------------------------------







conflict of interest with Myriad, regardless of whether such activity is
prohibited by Myriad’s conflict of interest guidelines or the Agreement, and
Executive agrees to notify Chief Executive Officer before engaging in any
activity that creates a potential conflict of interest with Myriad.
 Specifically, Executive shall not, during the Term, engage in any activity that
is in direct competition with Myriad or serve in any capacity (including, but
not limited to, as an employee, consultant, advisor or director) in any entity
that competes directly with Myriad, as reasonably determined by a majority of
Myriad’s disinterested Board members, without the approval of the Chief
Executive Officer or a majority of Myriad’s Board.  

6.

Myriad’s Obligations,

Myriad shall make such efforts as are necessary to cooperate with Executive so
that Executive can fulfill his obligations under paragraph 3 above.  Myriad
shall provide Executive with reasonable access to all books and records of
Myriad.  

7.

Compensation.

As compensation for the Executive’s services, Myriad hereby agrees to pay the
Executive, and the Executive hereby agrees to accept, compensation as follows.

7.1

Base Salary.  Myriad will pay to the Executive an initial base salary equal to
$225,000 per annum, less applicable withholdings and deductions, payable
Bi-weekly.  The first payment hereunder shall be due on _______.  The
Executive’s Base Salary may be increased on an annual basis, according to
Myriad’s usual merit process, and also may be increased from time to time (but
not decreased, other than in connection with a reduction that is part of a
general cost reduction affecting at least ninety percent (90%) of the executive
officers of Myriad and which does not exceed ten percent (10%) of the
Executive’s then current Base Salary in the aggregate when combined with any
prior reductions), with the approval of the Board based on relevant
circumstances, including an increase in the value in Myriad’s stock or an
increase in Myriad’s earnings or profits. Myriad’s obligations to pay Executive
his base salary pursuant to this Section 7.1, is contingent upon Myriad securing
adequate financing; provided, however, that Executive’s base salary shall accrue
until such time as Myriad secures any such adequate financing and such accrual
shall be deemed to have commenced starting on July 1, 2008.

7.2

Bonuses.  

7.2.1

Annual Bonus Performance Plan.  Myriad shall also pay Executive any bonuses
earned under Myriad’s Annual Bonus Performance Plan for Directors and Officers
(“Annual Bonus Performance Plan”).  The Annual Bonus Performance Plan, together
with any successor plans of Myriad is intended to comply with Section 162(m) of
the Internal Revenue Code of 1986, as amended (“IRC Code”).

7.2.2

Timing of Bonus Payments.  The bonuses owed Executive under paragraphs 7.2.2 and
7.2.3 shall be paid no later than March 15 following the year in which the bonus
is earned.  The bonus described in paragraph 7.2.3 shall be paid no later than
March 15, 2008.




--------------------------------------------------------------------------------







7.3

Stock Option Award.  

7.3.1

Stock Option Award.  On the date of the signing of this Agreement, the
Corporation hereby grants to the Holder, pursuant to the Option Plan, an option
(the "Option") to purchase from the Corporation 1,750,000 Option Shares, at a
purchase price of $.15 per Option Share (the "Option Price").  The Holder's
right and option to purchase the Option Shares shall vest annually commencing as
follows: (i) 750,000 Option Shares vest on June 23, 2008; (ii) 500,000 Option
Shares vest on June 23, 2009; and (iii) 500,000 Option Shares vest on June 23,
2010 (each an "Installment") at the Option Price, so long as the Holder is
employed by the Corporation.  Said right shall be cumulative.  In the event that
the Holder's employment with the Corporation terminates prior to the Installment
date of any year, the Holder shall not have the right or option to purchase any
part of an Installment which would have otherwise vested on such Installment
date.  With respect to the Option, the "Option Period" shall commence on the
date hereof and terminate on June 30, 2018.

7.3.2

Right of First Refusal – Sale by Executive.  In the event Executive chooses to
sell or otherwise liquidate or dispose of all of any part of the restricted
stock granted under paragraph 7.3.1 at any time prior to that date which is two
years after the date the stock was granted (and such sale or disposition is to
be made in accordance with applicable securities laws), the following conditions
shall apply:

7.3.2.1

Written notice of the Executive’s intent to sell his stock and the number of
shares he intends to sell shall be given to the Chief Executive Officer (“Notice
of Intent”); and

7.3.2.2

For a period of thirty (30) days following the date of the Notice of Intent,
Myriad shall have the right to repurchase the stock at its closing price on the
actual date of purchase.

7.3.2.3

The obligations created under this paragraph 7.3.2 shall survive termination of
this Agreement.   

7.3.3

Right of First Refusal – Termination of Executive.  In the event Myriad
terminates Executive’s employment for Cause (as defined in paragraph 10.2.2
hereof), and/or in the event Executive voluntarily terminates his employment,
Myriad shall have the right, for a period of thirty (30) days following the date
of such termination, to repurchase all of the restricted shares granted to
Executive under paragraph 7.3.1 on the following conditions:       

7.3.3.1

Written notice of Myriad’s intention to repurchase the stock shall be given to
Executive within thirty (30) days following the date of Executive’s termination
(“Notice to Purchase”);




--------------------------------------------------------------------------------







7.3.3.2

Myriad shall repurchase the shares within thirty (30) days following the Notice
to Purchase at their closing price on the date of Executive’s termination; and

7.3.3.3

For purposes of this paragraph 7.3.3, the date of Executive’s termination shall
be Executive’s last day of active employment by Myriad.  

7.3.3.4

The obligations created under this section 7.3.3 shall survive termination of
this Agreement.

7.4

Intentionally Deleted.

7.5

Benefits: During the Term, Executive shall be entitled to benefits as follows.

7.5.1

Medical/Dental/Vision/Disability.  Executive shall receive family plan medical,
dental, and vision insurance and short-term and long-term disability insurance
in accordance with the benefit plans established by Myriad for its senior
executives (as may be amended from time to time in Myriad’s sole discretion) to
the extent allowed under the terms of such plans and Myriad shall pay all
premiums for coverage of Executive and his family under said plans.

7.5.2

Senior Executive Benefits.  Executive shall also be eligible to participate in
any additional benefit plans generally available to Myriad’s senior executives
to the extent allowed by the benefit plans established by Myriad, which may be
amended or terminated at any time in Myriad’s sole discretion.

7.5.3

Life Insurance.  Myriad shall maintain and pay all premiums on life insurance
policies on Executive’s life in the aggregate amount of $500,000.  Myriad shall
designate the Executive’s estate (or such other individual(s) or entities as may
be directed by Executive) as beneficiary with respect to fifty percent (50%) of
the death benefits, and Myriad as beneficiary with respect to the remaining
fifty percent (50%) of the death benefits.

7.5.4

Automobile.  Myriad will pay to Executive on the first day of each month during
the Term, a monthly automobile allowance of $800 to help defray the costs
associated with Executive’s acquisition (by lease or otherwise) of an automobile
and the insurance and maintenance thereof.

7.5.5

Reimbursement of Expenses.  Executive is authorized to incur various business
expenses customarily incurred by persons holding like positions in connection
with the promotion of Myriad’s business and the performance of Executive’s
Services.  Myriad shall reimburse Executive for all allowable expenses from
time-to-time, at Executive’s request, and Executive shall account to Myriad for
such expenses.  In the event that Executive mistakenly submits and Myriad pays
for expenses that are properly classified as a personal expense, Executive
agrees to reimburse Myriad for such personal expenses paid on Executive’s
behalf.







--------------------------------------------------------------------------------







7.5.6

Relocation Expenses.  Myriad agrees to assist the Executive in relocation by
paying all reasonable expenses incurred in such relocation inclusive of closing
costs.




7.5.7

Housing Expense.  Myriad agrees to pay a housing allowance of $2,500 on the
first (1st) of each month to the Executive.  Myriad agrees to pay all Lessor
deposits required upon execution of the housing agreement

8.

Confidential Information.

Except in the performance of his Services hereunder, at no time shall Executive
divulge, furnish, or make accessible to any person any information of a
confidential or propriety nature, outside of information normally made available
to the public (brochures, web-site literature, SEC reports, etc.) obtained by
him while serving as Executive Vice President of Finance.  Upon the termination
of the Agreement, Executive shall return to Myriad all confidential information
which exists in written or other physical form and all copies thereof in his
possession or under his control, and shall otherwise continue to protect all
confidential or proprietary information of Myriad.

9.

Indemnification.

Myriad shall indemnify and defend Executive to the fullest extent authorized in
Myriad’s certificate of incorporation, as amended, its by-laws, as amended, and
applicable law and shall advance expenses to Executive as provided therein and
shall not alter, modify, or amend any provisions of Myriad’s certificate of
incorporation or by-laws related to indemnification of officers and directors or
the advancement of expenses so as to materially or adversely affect Executive’s
rights hereunder without Executive’s prior written consent.  Myriad confirms
that its certificate of incorporation, as amended, provides for the advancement
of expenses to directors and officers with respect to claims covered by section
145 of the General Corporation Law of the State of Delaware, as amended.  Myriad
will have purchased and shall maintain in full force and effect during the Term,
Director’s and Officer’s liability insurance, and Executive shall be entitled to
the protection of any insurance policies that Myriad maintains for the benefit
of its Directors and Officers against all costs, charges and expenses in
connection with any action, suit or proceeding to which he may be made a party
by reason of his affiliation with Myriad, its subsidiaries, or affiliates.  The
provisions of this paragraph shall survive the termination of the Agreement.

10.

Termination.

The Executive’s employment with Myriad may terminate as follows:

10.1

Termination By Executive.

10.1.1

Voluntary Termination.  During the Term, the Executive may voluntarily terminate
his employment upon not less than thirty (30) days written notice to Myriad;
provided, that Myriad may accelerate the Executive’s employment termination date
to the date on which the Executive gives Myriad




--------------------------------------------------------------------------------







notice of termination or on any date between the date of such notice and the
termination date stated in such notice.  Notwithstanding any such acceleration,
Executive shall continue to be paid his Base Salary pursuant to the terms of the
Agreement for the full thirty (30) day period following such written notice.  

10.1.2

Good Reason Termination.  Notwithstanding paragraph 10.1.1, the Executive may
terminate his employment for “Good Reason” at any time upon not less than thirty
(30) days written notice to Myriad.  For this purpose, “Good Reason” shall be
deemed to exist if there is a material negative change to Executive in his
relationship with Myriad, including (i) a material diminution in the duties,
and/or responsibilities, and/ or authority of the Executive, or (i) there is a
willful failure or refusal by Myriad to perform any material obligation under
the Agreement; or (ii) there is a reduction in the Executive’s Base Salary other
than a reduction that is part of a general cost reduction affecting at least
ninety percent (90%) of the executive officers of Myriad and which does not
exceed ten percent (10%) of the Executive’s then current Base Salary in the
aggregate when combined with any such prior reductions.  In the case of any
alleged event under subsections (i), (ii) hereof, Executive shall provide Myriad
with written notice of the grounds for a Good Reason termination, as set forth
above, within ninety (90) days of the initial existence of the condition, and
Myriad shall have a period of thirty (30) days to cure after receipt of the
written notice. In the absence of timely cure, Executive’s employment shall be
deemed to terminate at the conclusion of the thirty (30) day cure period.
Resignation by Executive following Myriad’s cure or before the expiration of the
thirty (30) day cure period shall constitute a voluntary termination and not a
termination for Good Reason.

10.2

Termination by Myriad.

10.2.1

Without Cause Termination.  Myriad may terminate the Executive’s employment
without cause upon not less than thirty (30) days prior written notice to the
Executive (other than for Cause as defined in paragraph 10.2.2 below),
Executive’s employment under this Agreement shall be deemed terminated by Myriad
without Cause under this paragraph 10.2.1.

10.2.2

For Cause Termination.  Notwithstanding paragraph 10.2.1, Myriad may terminate
the Executive’s employment for “Cause” at any time upon written notice to the
Executive.  For this purpose, “Cause” shall be deemed to exist if (i) Myriad
determines in good faith and following a reasonable investigation that the
Executive has committed fraud, theft, or embezzlement from Myriad or any of its
affiliates; (ii) the Executive pleads guilty or nolo contendere to or is
convicted of any felony or other crime involving moral turpitude, fraud, theft,
or embezzlement; or (iii) the Executive willfully fails or refuses to perform
any material obligation under the Agreement or to carry out the reasonable
directives of the Chief Executive Officer consistent with his duties under
paragraph 3, and the Executive fails to cure the same within a period of thirty
(30) days after written notice of such failure is provided the Executive by
Myriad.




--------------------------------------------------------------------------------







10.2.3

Death/Permanent Disability.  The Executive’s employment under this Agreement
shall terminate upon the Executive’s death.  In addition, the Executive’s
employment under this Agreement shall terminate in the event of the Executive’s
permanent disability. Permanent disability shall occur if the Executive is
unable to perform his duties for a period of three (3) months in any six (6)
month period, as determined by a doctor or doctors selected by the Board and
Executive, supported by the completion of a medical certification form by such
doctor or doctors that outlines the disability and treatment.  

11.

Compensation and Benefits Upon Termination.

11.1

Payment Obligations.  Upon voluntary termination of the Executive’s employment
or termination of the Executive’s employment by Myriad for Cause, not later than
thirty (30) days after the date of such termination, Myriad will pay to the
Executive the following (collectively, the “Accrued Obligations”):  (i) all Base
Salary, at the rate then in effect, through the date of the Executive’s
termination of active employment; (ii) all bonuses owed under paragraphs 7.2.1,
and 7.2.2; (iii) unpaid or unreimbursed expenses owed under paragraphs 7.5.4,
7.5.5, 7.5.6 and 7.5.7; and (iv) all other accrued and vested benefits under any
applicable Myriad employee benefit plans in which the Executive participates
(which benefits shall be paid at such time or times as set forth in the
governing plan or arrangement and any election by the Executive permitted under
such governing plan or arrangement, to the extent permitted without penalty
under applicable tax law), including any other accrued and unpaid or
unreimbursed benefits provided under paragraphs 7.5.1, 7.5.2, or 7.5.3.    

11.2

Adjusted Payments – Good Reason Termination by Executive or Termination by
Myriad Without Cause.  Upon the termination of the Executive’s employment by the
Executive for Good Reason or by Myriad without Cause, Myriad will continue to
pay Executive his Base Salary through the greater of (i) the balance of the Term
and (ii) one (1) year following the date of termination.  Said Base Salary will
accrue from and after termination and be paid on the next Bi-weekly period
established for payment of Executive’s Base Salary, but in all events not prior
to the date that is three months after termination.  In addition, Myriad will
pay to the Executive, not later than thirty (30) days following termination, all
Accrued Obligations as well as a pro rata portion of any bonus due under
paragraph 7.2.1, based upon the proportionate number of full weeks actually
worked during the year in which Executive’s employment was terminated.  

11.3

Additional Payments – Termination for Death or Disability.  In the event of a
termination by Myriad due to the Executive’s death or disability, the Executive
or his designated beneficiary or estate, if applicable, shall receive all
amounts due pursuant to paragraph 11.1.

11.4

Termination – Medical Benefits – COBRA Rights.  Upon the termination of the
Executive’s employment for any reason, to the extent that the




--------------------------------------------------------------------------------







Executive qualifies at the time and to the extent that such coverage is
available to any qualified beneficiary at the time, the Executive will be
allowed to elect individual and dependent continuation group health and dental
coverage, as provided under Section 4980B(f) of the Internal Revenue Code
(“COBRA”), for the maximum COBRA coverage period available, subject to all
conditions and limitations (including payment of premiums and cancellation of
coverage upon obtaining duplicate coverage or Medicare entitlement).  The
Executive (or dependents, as applicable) shall be responsible for paying the
full cost of the COBRA coverage.  

11.5

Miscellaneous.  The Agreement shall not be deemed to abridge the pertinent
requirements of Delaware law or Myriad’s corporate governing documents.
 Accordingly, Executive may be removed as Executive Vice President of Finance as
provided in Myriad’s certificate of incorporation, as amended, its by-laws, as
amended, or applicable law.  Similarly, Executive may resign as Executive Vice
President of Finance, as provided in Myriad’s Certificate of Incorporation, as
amended, its by-laws, as amended, and applicable law.  Notwithstanding anything
to the contrary contained in or arising from the Agreement or any statements,
policies, or practices of Myriad, neither Executive nor Myriad shall be required
to provide any advance notice or any reason or cause for termination of
Executive’s status as Executive Vice President of Finance, except as provided in
Myriad’s certificate of incorporation, as amended, its by-laws, as amended, or
applicable law.  The removal or resignation of Executive as Executive Vice
President of Finance, however, shall not abridge any rights of the parties under
this Agreement as a consequence of any such action.

12.

Executive’s Obligations Upon Termination.

12.1

Return of Property.  Executive agrees that all property, including, without
limitation, all equipment, tangible proprietary information, documents, records,
notes, contracts, and computer generated materials provided to or prepared by
Executive incident to his services belong to Myriad and shall be promptly
returned at the request of Myriad.

12.2

Resignation from Office.  Upon termination of this Agreement, Executive shall be
deemed to have resigned from all offices then held with Myriad.  Executive
agrees that following any termination of this Agreement, he shall cooperate with
Myriad in the winding up or transferring to other directors of any pending work
and shall also cooperate with Myriad (to the extent allowed by law, and at
Myriad’s expense) in the defense of any action brought by any third party
against Myriad that relates to Executive’s Services.

13.

Change in Control Benefits.  

13.1

Definition of Change of Control.  A “Change of Control” shall mean any of the
following events: (i) the dissolution or liquidation of Myriad, (ii) any merger
or consolidation of Myriad with one or more corporations where immediately
following the close of such transaction, the stockholders of Myriad




--------------------------------------------------------------------------------







immediately prior to such transaction do not own at least fifty percent (50%) of
Myriad’s (or the surviving or resulting entity’s) outstanding capital stock
immediately after such transaction, (iii) a sale of substantially all of the
assets of Myriad or fifty percent (50%) or more of the then outstanding shares
of capital stock of Myriad to another corporation or entity, or (iv) the
election of a Board of Directors, the majority of which is not supported by the
management of Myriad.

13.2

Acceleration of Options upon a Change in Control.  In the event that (i)
Executive’s employment is terminated without Cause at any time following a
Change in Control or (ii) Executive resigns for Good Reason at any time
following a Change of Control, then all Options issued to Executive in
connection with the Agreement and any other options, or shares of restricted
stock, or other equity incentives then held by Executive that have not yet
vested shall immediately vest.  All other terms and conditions set forth in the
Options, the Plan, and applicable notices of stock option grant, stock option
agreements, and restricted stock agreements, if applicable, shall remain in full
force and effect.

14.

Myriad’s Representations.

Myriad represents to Executive that as of the date of execution of the
Agreement, and during all times prior to the execution of the Agreement, it has
acted, and its business operations have been undertaken, in full compliance with
Myriad’s certificate of incorporation, as amended, and its by-laws, as amended,
and with the statutes, both state and federal, rules, regulations, and orders of
any governmental or quasi governmental authority, that are applicable to
Myriad’s business operations.

15.

Binding Agreement.

This Agreement shall be binding upon and inure to the benefit of Executive, his
heirs, and assigns, and to Myriad, its successors and assigns.  This Agreement
contains the entire agreement of the parties with respect to Executive’s service
as Executive Vice President of Finance, and this Agreement supersedes all prior
agreements or understandings among the parties related to said services.  In
furtherance of the foregoing, the parties affirm that the agreement dated as of
November 1st, 2006 between them is hereby terminated, and that its terms, to the
extent they had any prospective application beyond the date of this Agreement,
are null and void.

16.

Entire Agreement; Amendment; Waiver

No amendment or modification of this Agreement shall be valid unless evidenced
by a written instrument executed by the parties hereto.  No waiver by either
party of any breach by the other party of any provision or condition of this
Agreement shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time.




--------------------------------------------------------------------------------







17.

Governing Law.

This Agreement shall be governed by and construed under and in accordance with
the laws of the State of Delaware without regard to principles of conflicts of
laws; and the laws of that state shall govern all of the rights remedies,
liabilities, powers, and duties of the parties hereunder.  Any legal action or
proceeding with respect to the Agreement shall be brought exclusively in the
federal or state courts of the State of Delaware, and by execution and delivery
of this Agreement, Executive and Myriad irrevocably consent to the jurisdiction
of those courts.  Executive and Myriad irrevocably waive any objection,
including any objection to the venue or based on the grounds of forum non
conveniens, that either may now or hereafter have to the bringing of any action
or proceeding in such jurisdiction in respect of this Agreement or any
transaction related hereto.

18.

 Notices.

All notices and other communications hereunder shall be in writing and shall be
deemed to have been given if delivered personally, by registered or certified
mail (return receipt requested), postage prepaid, or by overnight courier to the
parties to this Agreement at the following addresses or at such other address
for a party as shall be specified by like notice:




If to Executive:




Robert M. Leahy

6862 Blue Bay Circle

Lake Worth, Fl 33467




If to Myriad:




Myriad Entertainment and Resorts, Inc.

987 Harris Street

Tunica, Mississippi   38676

Attn: CEO







With a copy to:




Peter Gennuso, Esq.

Gersten Savage LLP

600 Lexington Avenue, 9th Floor

New York, NY 10022




All such notices and communications shall be deemed to been received on the date
of personal delivery or delivery by overnight courier, as the case may be.




--------------------------------------------------------------------------------







19.

Miscellaneous.




19.1

Withholdings.  All amounts payable hereunder shall be subject to the withholding
of all applicable taxes and deductions required by any applicable law.




19.2

Headings.  The descriptive headings in the Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of the Agreement.  The use of the word “including”
shall be by way of example rather than by limitation.




19.3

Counterparts.  The Agreement may be executed in two or more counterparts, all of
which taken together shall constitute one instrument.




19.4

Severability.  If any portion of the Agreement is held unenforceable or
inoperative for any reason, such portion will not affect any other portion of
the Agreement, and the remainder will be as effective as though the ineffective
portion had not been contained in the Agreement.

19.5

Golden Parachute Excise Tax Gross-Up.  If it shall be determined that any
payment to the Executive pursuant to the Agreement or any other payment or
benefit from Myriad, any affiliate, any shareholder of Myriad, or any other
person would require the Executive to pay the excise tax imposed by Section 4999
(the “Excise Tax”) of the Internal Revenue Code of 1986, as amended (the “Code”)
on such payment or benefit, Myriad will pay the Executive a Tax Gross-Up Payment
(as defined below) with respect to such Excise Tax.  “Tax Gross-Up Payment”
means an amount payable to the Executive such that, after payment of Taxes (as
defined below) on such amount, there remains as balance sufficient to pay the
Excise Tax being reimbursed.  “Taxes” means the incremental United States
federal, state, and local income, excise and other taxes payable by the
Executive as a result of the Executive’s receipt of the Tax Gross-Up Payment.
 All legal and accounting fees (including, without limitation, such reasonable
fees incurred by the Executive in retaining counsel and/or other advisors for
this purpose) for the determination of the imposition of the Excise Tax,
enforcement, the calculation of the Tax Gross-Up Payment, review of such
calculations, or related matters shall be paid by Myriad.

19.6

Code Section 409A.  It is intended that this Agreement, any amounts payable
under the Agreement, and Myriad’s and the Executive’s exercise of authority or
discretion under the Agreement shall comply with Section 409A of the Code
(including the Treasury regulations and other published guidance relating
thereto) so as not to subject the Executive to the payment of any penalty,
interest, or additional tax imposed under Section 409A of the Code.  To the
extent the Agreement, any operations under the Agreement or any amount payable
under the Agreement would trigger any obligation imposed by Code Section 409A
and notwithstanding anything in this Agreement to the contrary, this Agreement
shall be modified first to avoid such obligation and second, to the extent
permitted by the first objective, in such a manner as to preserve the economic
benefit of the Agreement for Executive.




--------------------------------------------------------------------------------







19.7

Executive Acknowledgment.  Executive acknowledges that Executive has had the
opportunity to consult legal counsel concerning the Agreement, that he has read
and understands the Agreement, that Executive is fully aware of its legal
effect, and that he has entered into it freely based on his own judgment and not
on any representations or promises other than those contained in the Agreement.
 




IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
written above.

Myriad Entertainment and Resorts, Inc.

     

Robert M. Leahy

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 





